Citation Nr: 1641387	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  14-11 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a thoracic spine disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a thoracic spine disorder.

7.  Entitlement to service connection for pleurisy.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1971 in the United States Marine Corps. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, a thoracic spine disorder, and pleurisy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, and a thoracic spine disorder.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the May 2004 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss, tinnitus, and a thoracic spine disorder.  


CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied service connection for bilateral hearing loss, tinnitus, and a thoracic spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the May 2004 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The evidence received since the May 2004 rating decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The evidence received since the May 2004 rating decision is new and material, and the claim for service connection for a thoracic spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In May 2004, the RO denied service connection for bilateral hearing loss and tinnitus, finding that the disabilities were not related to the Veteran's military service.  The RO also denied service connection for a thoracic spine disorder, finding that the Veteran did not have a current disability.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the May 2004 rating decision, the following evidence was of record:  service treatment records; an April 2004 VA examination report; and lay statements from the Veteran. 


Hearing Loss and Tinnitus

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to hearing loss and tinnitus.  At his May 1968 entrance examination, his hearing was within normal limits, and at his March 1971, whispered voice test was normal, i.e., 15/15.  His ears were reported to be normal at both his entrance and separation examinations.

The report of an April 2004 VA examination indicates that the Veteran was diagnosed with bilateral high frequency sensorineural hearing loss in both ears and tinnitus in the right ear.  The examiner opined that the tinnitus was at least as likely as not due to hearing loss.  The examiner also opined that the Veteran's hearing loss and tinnitus were less likely than not related to military noise exposure.

The evidence received after the May 2004 rating decision includes an August 2016 private audiological evaluation by Dr. K.W. (initials used to protect privacy).  Dr. K.W. noted the Veteran's reports of being exposed to weapon fire during service, including an episode where an instructor repeatedly fired a rifle next to his right ear.  Dr. K.W. indicated that "[t]his may account for the increase tinnitus on the right side."  He further noted that the audiometric configuration is one that is often associated with a noise-induced pathology.  The Board finds that this evidence is both new and material to the claims.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that there may be a link between the Veteran's military noise exposure and his bilateral hearing loss and tinnitus.  This new evidence relates to previously unestablished facts.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for bilateral hearing loss and tinnitus.  


Thoracic Spine Disorder

A March 1969 service treatment record indicates that the Veteran complained that he had constant back pain for past eight months.  There was no reported trauma.  It was noted that he had mild left paravertebral tenderness and the impression was musculoskeletal pain.  In April 1969, he received an injection of lidocaine.  In December 1969, the Veteran complained of back pain and left mid thoracic spasms.  It was noted that he had full range of motion, and that there was tenderness of the left paraspinal.  There was no history of trauma or fall.  An x-ray of thoracic spine was negative.  The impression was musculoskeletal pain.  At his March 1971 separation examination, his spine was normal.

The evidence received after the May 2004 rating decision includes a December 2012 VA x-ray which shows degenerative changes of the thoracic spine.  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  Specifically, the new evidence indicates that the Veteran may have a current thoracic spine disorder.  This new evidence relates to a previously unestablished fact.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for a thoracic spine disorder.  



ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.

New and material evidence having been submitted, the claim for service connection for a thoracic spine disorder is reopened.


REMAND

In June 2013, the Veteran stated that he had applied for disability benefits with the Social Security Administration (SSA).  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, a remand is necessary to obtain outstanding VA treatment records.  The claims file currently includes VA treatment records dated from February 2011 to August 2013; however, these records indicate that the Veteran received treatment for back pain as far back as 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain outstanding records of VA treatment dated prior to February 2011 and since August 2013.  

A remand is also necessary to obtain outstanding private treatment records.  During the Board hearing, the Veteran testified that his former employer in law enforcement had a strong hearing conservation program and that he was required to take hearing tests.  See Bd. Hr. Tr. at 15-16.  In January 2004, the Veteran authorized VA to obtain records from Bexar County Sheriff's Department, San Antonio Police Department, City Public Service, and Putnum & Putnum Attorneys; however, it does not appear as though any attempts were made to obtain these records.  Therefore, a remand is required so that an attempt can be made to obtain them.

As noted above, a VA examination was conducted for the Veteran's hearing loss and tinnitus in April 2004.  The examiner opined that the hearing loss and tinnitus were less likely than not related to military noise exposure; however she did not provide any rationale for this opinion.  In August 2016, Dr. K.W. conducted an audiological evaluation and indicated that the Veteran's tinnitus may be related to military service and that the audiometric configuration was one often associated with noise-induced pathology.  This opinion, however, is too equivocal to make a determination on the claims.  Therefore, a remand is required for another VA examination to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination . . . he must provide an adequate one."); see also Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  
 
Regarding the thoracic spine, the Board notes that a VA examination was conducted in April 2013.  The examiner indicated that x-rays of the Veteran's thoracic spine were normal; however, copies of these x-ray reports were not provided and the examiner did not address the December 2012 VA x-ray that showed degenerative changes of thoracic spine.  In light of the foregoing, the Board finds that a remand is required for another VA examination to determine the nature and etiology of any thoracic spine disorder that may be present.

Finally, in conjunction with the issue of TDIU, the Board finds that a social and industrial survey is needed to ascertain the current impact of the Veteran's service-connected disabilities on his ability to work.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, former employers, or other custodians, who may have medical records related to his bilateral hearing loss, tinnitus, thoracic spine disorder, and pleurisy, to include Bexar County Sheriff's Department, San Antonio Police Department, City Public Service, and Putnum & Putnum Attorneys.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the South Texas Veterans health Care System prior to February 2011, and since August 2013.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hearing loss and tinnitus.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the August 2016 private audiological evaluation. 

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss and tinnitus manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After obtaining any outstanding and identified records, the Veteran should be afforded a VA examination to determine the nature and etiology of any thoracic spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he has a thoracic spine disorder that was incurred in military service.  During the Board hearing, he testified that he was thrown to the ground by his drill instructor and injured his back.  See Bd. Hr. Tr. at 5.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms of back pain, the examiner should identify all current thoracic spine disorders.  In so doing, the examiner should address the December 2012 VA x-ray showing degenerative changes of the spine.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or that the disorder is otherwise causally or etiologically related to his active service, to include any symptomatology or injury therein.  

If arthritis if found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assist the Board in ascertaining the impact of the Veteran's service-connected disabilities on his ability to work.   

The social worker is requested to:

(a) Describe the Veteran's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.    

A written copy of the report should be associated with the claims folder.  

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or medical opinion regarding the Veteran's claimed pleurisy is needed, one should be obtained. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


